Citation Nr: 1103972	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  05-39 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability, to 
include spondylosis of the lumbar spine.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Air Force 
from January 1962 to January 1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  In October 
2009, the Board remanded the appeal for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran in this case alleges that he injured himself while 
installing a fuel tank on an aircraft during his active service.  
He asserts that he has felt a continual pain in his back since 
that time.  

Service treatment records do document a consultation for low back 
pain in 1962, and the Veteran alleges that, upon separation, he 
visited a Dr. Summers in Abilene, Texas, in 1973.  In October 
2009, the Board remanded the appeal so that these records could 
be retrieved, and so that a new VA examination could be afforded.  
The reasoning for the new examination was that an earlier VA 
examination report declared an inability to relate a current back 
condition to service without resort to speculation, but the 
examiner did not indicate the reasoning behind such an opinion.  

The returned VA examination, dated in June 2010, unfortunately 
does not satisfy the mandates of the Board's remand.  In the 
remand, the Board noted the Veteran's complaints of pain since 
service, and requested an attempt to locate additional records of 
Dr. Summers prior to examination.  The examiner was to provide a 
detailed rationale as to any conclusions reached regarding 
etiology.  Although the Veteran did not provide any additional 
records (or the address/date of treatment for Dr. Summers), and 
thus this portion of the remand was satisfied, the conclusions 
made in the VA examination did not comply with the Board's 
instructions.  That is, the examiner did not provide a sufficient 
rationale in coming to his conclusion that there is less likely a 
relationship between service and a current back disability.

Specifically, the examiner stated that the likely cause of 
current degenerative disc disease was a 2001 post-service injury, 
with the basis of the opinion being the lack of "significant 
complaints" prior to this time.  This opinion fails to take into 
consideration the Veteran's report of pain since a documented 
1962 low back injury, and it also ignores post-service medical 
records which show disc bulging prior to the 2001 low back 
injury.  This is expressly counter to the Board's directions, as 
the complaints of pain since service discharge were noted in the 
language of the previous remand.  

Moreover, the VA examiner incorrectly stated that 2001 was the 
first indication of treatment for a chronic back disorder, when 
the record shows that the Veteran had radiographic studies 
performed in June 1995 for disc bulging.  The VA examiner stated 
that the only complaints in 1995 were for hip pain, and this is 
patently false.  Quite simply, the 2010 VA examination, conducted 
by a VA physician's assistant (PA), is inadequate to resolve the 
issue of service connection.  In stating that the only evidence 
of treatment for low back problems was subsequent to 2001, the 
examiner ignored the Veteran's competent complaints of pain, and 
disregarded a diagnosis of a chronic low back disability made six 
years prior to the 2001 work-related injury.  As such, a remedial 
examination must be afforded by a physician.  

A remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon the VA a concomitant duty to ensure compliance with 
the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  The Veteran is entitled to a comprehensive VA 
examination which addresses the etiology of his low back 
condition, and this examination must include a detailed rationale 
as to why the examiner feels the condition is or is not related 
to service.   Specifically, the examiner should note the 1962 
documented treatment for back pain, the complaints of back pain 
since service, and should state whether it is at least as likely 
as not that a chronic low back condition had causal origins in 
active service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully satisfied.

2.  Schedule the Veteran for a comprehensive 
VA orthopedic examination, with a physician, 
for the purposes of determining the origins 
of his low back disability.  This examiner is 
asked whether it is at least as likely as not 
(50 percent or greater probability) that the 
Veteran's current low back disability had its 
origins in active service, to include his 
1962 low back injury.  The examiner should 
specifically reference the Veteran's 
complaints of back pain since service, and in 
coming to a conclusion, should state what 
impact such complaints had, if any, with 
respect to the current diagnosis.  If the 
examiner should determine that a low back 
disability is not as likely as not related to 
service, an explanation of the nonservice 
etiology, with full reasoning, would be most 
helpful in resolving the appeal.  

3.  Following the directed development, 
conduct a de novo review of the claim for 
service connection on the merits. Should the 
claim be denied, issue an appropriate 
supplemental statement of the case to the 
Veteran and his representative and return the 
claim to the Board for final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


